NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   _____________

                                       No. 17-3397
                                      _____________

                                 QUITMAN ROBINSON

                                             v.

                 NEW JERSEY TRANSIT RAIL OPERATIONS, INC.;
                              JANE DOE 1-100

                         New Jersey Transit Rail Operations, Inc.,
                                                  Appellant
                                      ______________

                       Appeal from the United States District Court
                               for the District of New Jersey
                          (D.C. Civ. Action No. 2-14-cv-02679)
                       District Judge: Honorable Stanley R. Chesler
                                      ______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  September 25, 2018
                                      ______________

             Before: McKEE, RESTREPO, and FUENTES, Circuit Judges.

                                 (Filed: January 29, 2019)
                                     ______________

                                        OPINION *
                                     ______________




*
 This disposition is not an opinion of the full Court and pursuant to 3d Cir. I.O.P. 5.7
does not constitute binding precedent.
RESTREPO, Circuit Judge.

       Quitman Robinson worked as a maintainer in Morristown, New Jersey, for the

New Jersey Transit Rail Operations, Inc. (“NJ Transit”). On November 7, 2011, he was

severely injured while on the job. App. 14–15. Robinson sued NJ Transit under the

Federal Employee Liability Act, 45 U.S.C. § 51, et seq., alleging that its negligence

proximately caused his injuries. Id. After trial, a jury found for Robinson, and he was

awarded damages totaling $824,152.95. App. 13.

       NJ Transit then filed a timely motion to vacate the judgment, arguing that it is

entitled to sovereign immunity as an arm of the State of New Jersey and is thus immune

from suit. App. 49. Applying the law existing at that time, the lower court denied NJ

Transit’s motion, and NJ Transit appealed. App. 3. Subsequently, however, this Court

held in Karns v. Shanahan, 879 F.3d 504 (3d Cir. 2018), that NJ Transit is indeed an arm

of the state of New Jersey entitled to sovereign immunity. In light of our holding in

Karns, we will vacate the District Court’s judgment and remand with instructions to

dismiss the case.

                                            I. 1

       The Eleventh Amendment, through the power of sovereign immunity, bars private

suits brought against “arms” of a state. See U.S. Const. amend. XI; Hans v. Louisiana,

134 U.S. 1 (1890) (holding that the Eleventh Amendment bars all private suits against



1
 The District Court had jurisdiction under 28 U.S.C. § 1331. We have jurisdiction under
28 U.S.C. § 1291. We review de novo whether an entity is entitled to sovereign
immunity. Karns, 879 F.3d at 512.
                                             2
non-consenting states in federal court); Bowers v. Nat’l Collegiate Athletic Ass’n, 475

F.3d 524, 545 (3d Cir. 2007) (explaining that Eleventh Amendment immunity extends to

state entities that are sufficiently intertwined with the state to be “arms of the state”). An

entity is an arm of the state when “the state is the real, substantial party in interest.” Ford

Motor Co. v. Dep’t of Treasury of Ind., 323 U.S. 459, 464 (1945).

       The Court applies a holistic, three-factor test to determine whether an entity is an

arm of the state. See Fitchik v. N.J. Transit Rail Operations, Inc., 873 F.2d 655, 659 (3d

Cir. 1989) (en banc) (establishing the three-factor test); see also Benn v. First Judicial

Dist. of Pa., 426 F.3d 233, 239 (3d Cir. 2005) (restructuring this Court’s analytical

approach to regard the three factors as “co-equal”). We consider “(1) whether the

payment of the judgment would come from the state; (2) what status the entity has under

state law; and (3) what degree of autonomy the entity has.” Karns, 879 F.3d at 513 (citing

Bowers, 475 F.3d at 546).

                                              II.

       Following a thorough analysis of the three factors, we decided in Karns that NJ

Transit is an arm of the state and is “entitled to claim the protections of Eleventh

Amendment immunity, which in turn functions as an absolute bar to any claims . . .

against NJ Transit and the officers in their official capacities.” Id. at 515–19. Although

NJ Transit did not assert sovereign immunity in this case until after trial, “the Eleventh

Amendment defense [of sovereign immunity] sufficiently partakes of the nature of a

jurisdictional bar so that it need not be raised in the trial court.” Edelman v. Jordan, 415



                                               3
U.S. 651, 678 (1974); see also Lapides v. Bd. of Regents of Univ. Sys. of Ga., 535 U.S.

613 (2002) (asserting sovereign immunity for the first time before the Supreme Court).

                                           III.

      While we are sympathetic to Mr. Robinson’s unfortunate situation, we are also

bound by precedent that prohibits him from filing suit against NJ Transit to recover

damages for his injuries. Accordingly, we will vacate the lower court’s judgement and

remand with instructions to dismiss the case.




                                            4